DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Appeal brief filed on 12/28/2021 is acknowledged.
3.	Please do NOT enter the claim filed on 5/9/2022.
4.	Appeal conference with Supervisory Examiners Larry D. Riggs and Manjunath N. Rao was held on 3/22/2022.  After reviewing and considering Applicant’s arguments in the appeal brief filed on 12/28/2021, it reaches the conclusion that the rejection to claims 1-3 under 35 U.S.C. 103 as being unpatentable over Coussons-Read et al (Life Sciences, 1999, 65, pages 1141-1152, cited and enclosed in the previous office actions) in view of Tahamtan et al (Frontiers in Microbiology, 2016, 7, pages 1-14, cited and enclosed in the previous office actions), Pacheco et al (British Journal of Pharmacology, 2008, 154, pages 1143-1149, cited and enclosed in the previous office actions), Pencheva et al (Gen. Pharmac., 1995, 26, pages 799-808, cited and enclosed in the previous office actions) and Chertorizhsky et al (RU 2436588 C1, filed with IDS, machine translation used and enclosed in the previous office actions, pages 1-6) should be withdrawn.  However, further search are required.  After further search and consideration, an additional conference with Supervisory Examiner Larry D. Riggs was held on 5/4/2022; and it reaches the conclusion that with further claim amendments, the instant application is allowable.
5.	Claim filed on 10/26/2021 is acknowledged.  
6.	Claims 1-12 are pending in this application.
7.	Applicant elected without traverse of claims 1-3 in the reply filed on 4/15/2020.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 1-12 are drawn to a method of stimulating phagocytosis of neutrophils and macrophages and production of endogenous interferons during treatment of acute respiratory viral diseases (ARVI) in a subject in need thereof, wherein the method comprises intranasally administering a nasal medicinal composition comprising hexapeptide tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine or a pharmaceutically acceptable salt thereof.  A search was conducted on the elected claims 1-3; and this appears to be free of prior art.  Therefore, the withdrawn claims 4-12 (drawn to non-elected species) are hereby rejoined. 

Withdrawn Objections and Rejections
8.	Objection to claim 1 is hereby withdrawn in view of the Examiner's amendment set forth in Section 11 below.
9.	Rejection to claims 1-3 under 35 U.S.C. 103 as being unpatentable over Coussons-Read et al (Life Sciences, 1999, 65, pages 1141-1152, cited and enclosed in the previous office actions) in view of Tahamtan et al (Frontiers in Microbiology, 2016, 7, pages 1-14, cited and enclosed in the previous office actions), Pacheco et al (British Journal of Pharmacology, 2008, 154, pages 1143-1149, cited and enclosed in the previous office actions), Pencheva et al (Gen. Pharmac., 1995, 26, pages 799-808, cited and enclosed in the previous office actions) and Chertorizhsky et al (RU 2436588 C1, filed with IDS, machine translation used and enclosed in the previous office actions, pages 1-6) is hereby withdrawn in view of Applicant's persuasive arguments.
10.	Provisional rejection to claims 1-3 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-23 of co-pending application No. 16/882631 in view of Coussons-Read et al (Life Sciences, 1999, 65, pages 1141-1152, cited and enclosed in the previous office actions), Tahamtan et al (Frontiers in Microbiology, 2016, 7, pages 1-14, cited and enclosed in the previous office actions), Pacheco et al (British Journal of Pharmacology, 2008, 154, pages 1143-1149, cited and enclosed in the previous office actions), Pencheva et al (Gen. Pharmac., 1995, 26, pages 799-808, cited and enclosed in the previous office actions) and Chertorizhsky et al (RU 2436588 C1, filed with IDS, machine translation used and enclosed in the previous office actions, pages 1-6) is hereby withdrawn in view of co-pending application No. 16/882631 is a later filed application.

Examiner’s Amendment
11.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Aleksandr Smushkovich on 5/9/2022.

Claims 1 and 4-12 have been amended as follows:

1. (Currently Amended) A method of stimulating phagocytosis of neutrophils and macrophages and production of endogenous interferons during treatment of acute respiratory viral diseases (ARVI) in a subject in need thereof, wherein the method comprises intranasally administering a nasal medicinal composition comprising hexapeptide tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine or a pharmaceutically acceptable salt thereof

4. (Currently Amended) The method according to claim 1, wherein the nasal medicinal composition is comprising salt thereof at the weight percentage of 0.01 % to 3 % and excipients making up the rest. 

5. (Currently Amended)  The method according to claim 4, wherein the composition comprises thereof and the excipients at the weight percentage of 0.01-3 % hexapeptide[[: 0.01-3 %]], with water as the excipients making up the rest.

6. (Currently amended) The method according to claim 4, wherein the composition comprises thereof and the excipients at the weight percentage of 0.01-3 % hexapeptide[[: 0.01-3 %]], 7-11 % sodium chloride

7. (Currently amended) The method according to claim 6, wherein the composition comprises thereof and the excipients at the weight percentage of 0.01-3 % hexapeptide[[: 0.01-3 %]], 7-11 % sodium chloride0.1-0.2 % benzalkonium chloride

8. (Currently amended) The method according to claim 1, wherein the composition comprises weight percentage of 9 % sodium chlorideand 90 % water

9. (Currently amended) The method according to claim 5, wherein the composition comprises

10. (Currently amended) The method according to claim 6, wherein the composition comprises

11. (Currently amended) The method according to claim 7, wherein the composition comprises

12. (Currently amended) The method according to claim 8, wherein the composition comprises

Claims 2 and 3 as filed in the amendment filed on 10/26/2021.
Claims 1-12 are allowed.

Reasons for Allowance
12.	The following is an examiner’s statement of reasons for allowance: 
The method recited in instant claims 1-12 is free of prior art.  The closest prior arts are Coussons-Read et al (Life Sciences, 1999, 65, pages 1141-1152, cited and enclosed in the previous office actions), Tahamtan et al (Frontiers in Microbiology, 2016, 7, pages 1-14, cited and enclosed in the previous office actions), Pacheco et al (British Journal of Pharmacology, 2008, 154, pages 1143-1149, cited and enclosed in the previous office actions), Pencheva et al (Gen. Pharmac., 1995, 26, pages 799-808, cited and enclosed in the previous office actions) and Chertorizhsky et al (RU 2436588 C1, filed with IDS, machine translation used and enclosed in the previous office actions, pages 1-6).  The teachings of the cited prior art references have been set forth in Section 14 of the Final office action dated 11/1/2021.  However, Tahamtan et al explicilty teach opioid exposure suppresses macrophage phagocytic activity, for example, page 2, left column, the 2nd paragraph in Section "OPIOIDS AND IMMUNE FUNCTION".  Furthermore, Tomassini et al (Journal of Neuroimmunology, 2003, 136, pages 9-16), throughout the literature, teach µ- and δ2-opioid receptors are involved in opioid inhibition of phagocytosis in elicited murine macrophages, for example, Abstract; and page 11, Table 1 and Figure 1.  Therefore, there is no teaching, motivation, or other type of suggestion to apply Dalargin (DL) with the amino acid sequence tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine (a potent µ-opioid receptor agonist) in a method of stimulating phagocytosis of neutrophils and macrophages and production of endogenous interferons during treatment of acute respiratory viral diseases (ARVI) in a subject in need thereof.  Thus, the method recited in instant claims 1-12 is both novel and unobvious over the prior arts of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658